


Exhibit 10(f)(f)(f)

 

GRAPHIC [g182512koi001.gif]

STOCK NOTIFICATION AND AWARD AGREEMENT

 

 

 

Name:

Employee ID:

 

 

Manager Name:

 

 

 

Department:

 

 

 

 

Congratulations on receiving a stock award.  This award reflects your management
team’s recognition of your significant contributions to Hewlett-Packard
Company’s success.

 

HP has long been known for talented employees like you who have an unwavering
commitment to HP’s customers, driving growth and profitability and creating
value. Stock awards are one important way we demonstrate our commitment to
rewarding your strong performance and individual achievements. Thank you for
your hard work and commitment to building a successful company.

 

Once again, congratulations on a job well done.

 

 

 

Grant Date:

 

Grant Number:

 

Grant Price:

 

Award Amount:

 

Award Type/Sub Type:

 

Expiration Date:

 

Plan:

 

Program Type:

 

Vesting Schedule:

 

 

Restricted Stock Units

 

THIS STOCK NOTIFICATION AND AWARD AGREEMENT, as of the Grant Date noted above
between Hewlett-Packard Company, a Delaware Corporation (“Company”), and the
employee named above (“Employee”), is entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company and to participate in the affairs of the Company, the HR and
Compensation Committee of the Board of Directors of the Company or its delegates
(“Committee”) has determined that the Employee shall be granted restricted stock
units

 

1

--------------------------------------------------------------------------------


 

representing hypothetical shares of the Company’s common stock (“RSUs”), with
each RSU equal in value to one share of the Company’s $0.01 par value common
stock (“Shares”), subject to the restrictions stated below and in accordance
with the terms and conditions of the Plan named above, a copy of which can be
found on the Stock Incentive Program website at: [URL] or by written or
telephonic request to the Company Secretary.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of Restricted Stock Units.

Subject to the terms and conditions of this Stock Notification and Award
Agreement and of the Plan, the Company hereby grants to the Employee the number
of RSUs set forth above.

 

2.              Vesting Schedule.

The interest of the Employee in the RSUs shall vest according to the vesting
schedule set forth above, or if earlier, in accordance with Section 7, below.
Unless, the provisions of Section 7 apply, the Employee must remain in the
employ of the Company on a continuous, full-time basis through the close of
business on the last Vesting Date, as set forth above, for the interest of the
Employee in the RSUs shall become fully vested on that date.

 

3.              Benefit Upon Vesting.

Within 90 days of each date set forth on the above vesting schedule, the Company
shall issue or pay, as applicable, to the Employee Shares or a combination of
cash and Shares, as the Company determines in its sole discretion, equal to:

(a)  the number of RSUs that have vested multiplied by the fair market value (as
defined in the Plan) of a Share on the date on which such RSUs vest; and

 

(b) a dividend equivalent payment determined by:

 

(1)         multiplying the number of vested RSUs by the dividend per Share on
each dividend payment date between the date hereof and the vesting date to
determine the dividend equivalent amount for each dividend payment date;

 

(2)         dividing the amount determined in (1) above by the fair market value
of a Share on the date of such dividend payment to determine the number of
additional RSUs to be credited to the Employee; and

 

(3)         multiplying the number of additional RSUs determined in (2) above by
the fair market value of a Share on the vesting date to determine the aggregate
amount of dividend equivalent payments for such vested RSUs;

 

provided, however, that if any aggregated dividend equivalent payments in
paragraph (b)(3) above results in a payment of a fractional share, such
fractional share shall be rounded up to the nearest whole share. 
Notwithstanding the foregoing to the contrary, in the event that the provisions
of Section 7 apply, the issuance or payment to the Employee, as applicable,
shall be made in accordance with the vesting schedule set forth above.

 

4.              Restrictions.

(a)         Except as otherwise provided for in this Stock Notification and
Award Agreement, the RSUs or rights granted hereunder may not be sold, pledged
or otherwise transferred until the RSUs become vested in accordance with the
vesting schedule set forth above.  The period of time between the date hereof
and the date the RSUs become fully vested is referred to herein as the
“Restriction Period.”

 

(b)         Except as otherwise provided for in this Stock Notification and
Award Agreement, if the Employee’s employment with the Company is terminated at
any time for any reason prior to the lapse of the Restriction Period, all RSUs
granted hereunder shall be forfeited by the Employee.

 

5.              Custody of Restricted Stock Units.

The RSUs subject hereto shall be held in escrow in a restricted book entry
account with the Company’s transfer agent in the name of the Employee.  Upon
termination of the Restriction Period, if the Company determines, in its sole
discretion, to issue Shares pursuant to Section 3 above, such Shares shall be
released into an unrestricted book entry account with the Company’s transfer
agent; provided, however, that a portion of such Shares shall be surrendered in
payment of required withholding taxes in accordance with Section 10 below,
unless the Company, in its sole discretion, establishes alternative procedures
for the payment of required withholding taxes.

 

2

--------------------------------------------------------------------------------


 

6.              No Stockholder Rights.

RSUs represent hypothetical Shares.  During the Restriction Period, the Employee
shall not be entitled to any of the rights or benefits generally accorded to
stockholders.

 

7.              Disability or Retirement of the Employee.

If the Employee’s termination of employment is due to the Employee’s total and
permanent disability or retirement, in accordance with the applicable retirement
policy, all outstanding and unvested RSUs shall continue to vest in accordance
with Section 2, provided that the following conditions are met for the entire
Restriction Period:

(a)         The Employee shall render, as an independent contractor and not as
an Employee, such advisory or consultative services to the Company as shall
reasonably be requested by the Company, consistent with the Employee’s health
and any other employment or other activities in which such Employee may be
engaged;

 

(b)         The Employee shall not render services for any organization or
engage directly or indirectly in any business which, in the opinion of the
Company, competes with or is in conflict with the interests of the Company;

 

(c)          The Employee shall not, without prior written authorization from
the Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material relating to the
business of the Company, either during or after employment with the Company; and

 

(d)         The Employee shall disclose promptly and assign to the Company all
right, title and interest in any invention or idea, patentable or not, made or
conceived by the Employee during employment by the Company, relating in any
manner to the actual or anticipated business of the Company, anything reasonably
necessary to enable the Company to secure a patent where appropriate in the
United States and in foreign countries.

 

8.              Death of the Employee.

In the event of the Employee’s death prior to the end of the Restriction Period,
then within 90 days of the Employee’s death the Employee’s estate or designated
beneficiary shall have the right to receive a pro rata payment of cash, Shares
or combination of cash and Shares, as the Company determines in its sole
discretion.  In the event of the Employee’s death after the vesting date but
prior to the payment associated with such the RSUs, then within 90 days of the
Employee’s death payment for such RSUs shall be made to the Employee’s estate or
designated beneficiary.

 

9.              Accelerations or Delayed Delivery.

Notwithstanding anything in this Stock Notification and Award Agreement to the
contrary, the Company, in its sole discretion may accelerate or delay the
delivery of any RSUs subject to Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and guidance issued thereunder
(“Section 409A”) under the circumstances, and to the extent, permitted by
Section 409A.  Further, in the event the Company elects to accelerate delivery
of any RSUs subject to Section 409A or pay cash in exchange for the cancellation
of any RSUs subject to Section 409A as the result of a Change in Control
pursuant to the Plan such acceleration or exchange shall only be effective to
the extent the event constitutes a change in control event for purposes of
Section 409A. In all other circumstances delivery will be made in accordance
with the normal vesting schedule.

 

10.       Taxes.

(a)         The Employee shall be liable for any and all taxes, including income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Employee’s participation in the Plan and legally applicable
or otherwise recoverable from the Employee (such as fringe benefit tax) by the
Company and/or the Employee’s employer (the “Employer”) (“Tax-Related Items”). 
In the event that the Company or the Employer is required, allowed or permitted
to withhold taxes as a result of the grant or vesting of RSUs, or subsequent
sale of Shares acquired pursuant to such RSUs, or due upon receipt of dividend
equivalent payments, the Employee shall surrender a sufficient number of whole
Shares, make a cash payment or make adequate arrangements satisfactory to the
Company and/or the Employer to withhold such taxes from Employee’s wages or
other cash compensation paid to the Employer by the Company and/or the Employer
at the election of the Company, in its sole discretion, or, if permissible under
local law, the Company may sell or arrange for the sale of Shares that Employee
acquires as necessary to cover all applicable required withholding taxes that
are legally recoverable from the Employee (such as fringe benefit tax) and
required social security contributions at the time the restrictions on the RSUs
lapse (however, with respect to any Shares subject to Section 409A, the Employer
shall limit the surrender of Shares at vesting to the minimum number of Shares
permitted to avoid a prohibited acceleration under Section 409A), unless the
Company, in its sole discretion, has established alternative procedures for such
payment.  The Employee will receive a cash refund for any fraction of a
surrendered Share or Shares in excess of any and all Tax-Related Items.  To the
extent that any surrender of Shares or payment of cash or alternative procedure
for such payment is insufficient, the Employee authorizes the Company, its
Affiliates and Subsidiaries, which are qualified to deduct tax at source, to
deduct from the Employee’s compensation all Tax-related Items.  The Employee

 

3

--------------------------------------------------------------------------------


 

agrees to pay any amounts that cannot be satisfied from wages or other cash
compensation, to the extent permitted by law.

 

To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Employee is deemed to have been issued the full number of Shares
subject to the vested RSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of the Employee’s participation in the Plan.

 

(b)         Regardless of any action the Company or the Employer takes with
respect to any or all Tax-Related Items, the Employee acknowledges and agrees
that the ultimate liability for all Tax-Related Items is and remains the
Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Employee further acknowledges that the Company
and/or the Employer: (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of RSUs, including, but not limited to, the grant, vesting or settlement of
RSUs, the subsequent issuance of Shares and/or cash upon settlement of such RSUs
or the subsequent sale of any Shares acquired pursuant to such RSUs and receipt
of any dividends or dividend equivalent payments; and (ii)  do not commit to and
are under no obligation to structure the terms or any aspect of this grant of
RSUs to reduce or eliminate the Employee’s liability for Tax-Related Items or to
achieve any particular tax result.  Further, if the Employee has become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable or tax withholding event, as applicable, the Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.  The Employee shall pay the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Employee’s participation in the Plan
or the Employee’s receipt of RSUs that cannot be satisfied by the means
previously described.  The Company may refuse to deliver the benefit described
in Section 3 if the Employee fails to comply with the Employee’s obligations in
connection with the Tax-Related Items.

 

(c)          In accepting the RSUs, the Employee consents and agrees that in the
event the RSUs become subject to an employer tax that is legally permitted to be
recovered from the Employee, as may be determined by the Company and/or the
Employer at their sole discretion, and whether or not the Employee’s employment
with the Company and/or the Employer is continuing at the time such tax becomes
recoverable, the Employee will assume any liability for any such taxes that may
be payable by the Company and/or the Employer in connection with the RSUs. 
Further, by accepting the RSUs, the Employee agrees that the Company and/or the
Employer may collect any such taxes from the Employee by any of the means set
forth in this Section 10.  The Employee further agrees to execute any other
consents or elections required to accomplish the above, promptly upon request of
the Company.

 

11.       Data Privacy Consent.

The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
RSUs, options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
for the exclusive purpose of implementing, managing and administering the Plan
(“Data”). The Employee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere and that the recipient country may have different data privacy laws
and protections than the Employee’s country. HP is committed to protecting the
privacy of the Employee’s personal data in such cases. By contract with both the
HP affiliate and with HP vendors, the people and companies that have access to
the Employee’s personal data are bound to handle such data in a manner
consistent with the HP Privacy Policy and law. HP also performs due diligence
and audits on its vendors in accordance with good commercial practices to ensure
their capabilities and compliance with those commitments.

 

The Employee may request a list with the names and addresses of any potential
recipients of the data by contacting the local human resources representative.
The Employee understands that data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

 

4

--------------------------------------------------------------------------------


 

12.       Plan Information.

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Stock Incentive Program website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10-K, from the investor relations section of the HP website at www.hp.com. 
The Employee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Company Secretary.

 

13.       Acknowledgment and Waiver.

By accepting this grant of RSUs, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time; (ii) the grant of RSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of Shares or RSUs, or
benefits in lieu of Shares or RSUs, even if Shares or RSUs have been granted
repeatedly in the past; (iii) all decisions with respect to future grants, if
any, will be at the sole discretion of the Company; (iv) the Employee’s
participation in the Plan shall not create a right to further employment with
the Employer and shall not interfere with the ability of the Employer to
terminate the Employee’s employment relationship at any time and it is expressly
agreed and understood that employment is terminable at the will of either party,
insofar as permitted by law;  (v)  the Employee is participating voluntarily in
the Plan; (vi)  RSUs and their resulting benefits are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company or the Employer, and which are outside the scope of the Employee’s
employment contract, if any; (vii) RSUs and their resulting benefits are not
intended to replace any pension rights or compensation; (viii) RSUs and their
resulting benefits are not part of normal or expected compensation or salary for
any purposes, including, but not limited to calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments insofar as permitted by law and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Subsidiary or Affiliate; (ix) this grant of RSUs
will not be interpreted to form an employment contract or relationship with the
Company, and furthermore, this grant of RSUs will not be interpreted to form an
employment contract with the Employer or any Subsidiary or Affiliate;  (x) the
future value of the underlying Shares is unknown and cannot be predicted with
certainty; (xi) no claim or entitlement to compensation or damages shall arise
from forfeiture of the RSUs resulting from termination of Employee’s employment
by the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws), and in consideration of the grant of the RSUs to
which the Employee is otherwise not entitled, the Employee irrevocably agrees
never to institute any claim against the Company or the Employer, waives his or
her ability, if any, to bring any such claim, and releases the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Employee shall be deemed irrevocably to have agreed not to pursue such
claim and to have agreed to execute any and all documents necessary to request
dismissal or withdrawal of such claims; (xii) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of termination of the
Employee’s employment (whether or not in breach of local labor laws), the
Employee’s right to receive benefits under this Stock Notification and Award
Agreement after termination of employment, if any, will be measured by the date
of termination of Employee’s active employment and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
(xiii) the Committee shall have the exclusive discretion to determine when the
Employee is no longer actively employed for purposes of the RSUs.

 

14.       No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

15.       Miscellaneous.

(a)         The Company shall not be required to treat as owner of RSUs, and any
associated benefits hereunder, any transferee to whom such RSUs or benefits
shall have been transferred in violation of any of the provisions of this Stock
Notification and Award Agreement.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Stock
Notification and Award Agreement.

 

(c)          Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.

 

5

--------------------------------------------------------------------------------


 

(d)         The Plan is incorporated herein by reference. The Plan and this
Stock Notification and Award Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Employee
with respect to the subject matter hereof, and may not be modified adversely to
the Employee’s interest except by means of a writing signed by the Company and
the Employee.  Notwithstanding the foregoing, nothing in the Plan or this Stock
Notification and Award Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which an Award properly granted under and pursuant to the Plan serves as any
part of the consideration furnished to the Employee.  This Stock Notification
and Award Agreement is governed by the laws of the state of Delaware.

 

(e)         If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

(f)           The provisions of this Stock Notification and Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

(g)       Payments made pursuant to the Plan and this Stock Notification and
Award Agreement are intended to comply with Section 409A.  The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Stock
Notification and Award Agreement to ensure that all RSU Awards made to United
States taxpayers are made in a manner that complies with Section 409A
(including, without limitation, the avoidance of penalties thereunder), provided
however, that the Company makes no representations that the RSUs will be exempt
from any penalties that may apply under Section 409A and makes no undertaking to
preclude Section 409A from applying to this RSU award.

 

(h)         Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  The
Employee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

(i)             Any capitalized terms not defined herein shall have the same
meaning they have in the Plan.

 

(j)             Appendix.
Notwithstanding any provisions in this Stock Notification and Award Agreement,
the grant of the RSUs shall be subject to any special terms and conditions set
forth in the Appendix to this Stock Notification and Award Agreement for the
Employee’s country.  Moreover, if the Employee relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to the Employee, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan.  The Appendix
constitutes part of this Stock Notification and Award Agreement.

 

(k)          Imposition of Other Requirements.

The Company reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the RSUs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require the Employee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.

 

6

--------------------------------------------------------------------------------


 

HEWLETT-PACKARD COMPANY

 

 

 

Léo Apotheker

CEO and President

 

 

 

Michael J. Holston

Executive Vice President, General Counsel and Secretary

 

 

 

RETAIN THIS STOCK NOTIFICATION AND AWARD AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your award is subject to the terms and conditions of this Stock
Notification and Award Agreement and to HP obtaining all necessary government
approvals.  If you have questions regarding your award, please discuss them with
your manager.

 

7

--------------------------------------------------------------------------------
